            Case 5:18-cv-00264-KGB Document 83 Filed 09/30/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

GREGORY HOLT                                                                      PETITIONER
ADC #129616

v.                               Case No. 5:18-cv-00264-KGB

WENDY KELLEY, Director
Arkansas Department of Correction                                               RESPONDENT

                                            ORDER

       Before the Court is plaintiff Gregory Holt’s motion and memorandum for temporary

restraining order and/or preliminary injunction and two Proposed Findings and Partial

Recommendations submitted by United States Magistrate Judge Patricia S. Harris (Dkt. Nos. 30,

34, 35). Mr. Holt has filed objections to both Proposed Findings and Partial Recommendations

(Dkt. Nos. 41, 47).      After careful consideration of the Proposed Findings and Partial

Recommendations, the objections, and a de novo review of the record, the Court adopts the

Proposed Findings and Partial Recommendations as its findings in all respects (Dkt. Nos. 34, 35).

Accordingly, the Court allows Mr. Holt’s First Amendment and state law conversion claims to

proceed, dismisses his remaining claims, and denies his motion for a temporary restraining order

and preliminary injunction (Dkt. Nos. 29, 30).

       I.       Background

       Mr. Holt filed a petition for writ of habeas corpus under 28 U.S.C. § 2241 alleging that he

was wrongfully convicted of a disciplinary infraction at the Arkansas Department of Corrections’

(“ADC”) Maximum Security Unit (Dkt. No. 2). Mr. Holt converted his case to a civil rights case

pursuant to 42 U.S.C. § 1983 and subsequently filed an amended complaint clarifying his claims

against defendant Wendy Kelley in her official capacity as Director of the ADC (Dkt. Nos. 24, 25,
           Case 5:18-cv-00264-KGB Document 83 Filed 09/30/20 Page 2 of 6




29). Mr. Holt seeks injunctive and declaratory relief as well as expungement of a disciplinary

conviction (Dkt. No. 29, at 30).

         Mr. Holt’s complaint stems from a disciplinary conviction he received in February 2018

for possessing large amounts of legal property in violation of the ADC’s excess property policy

(Dkt. No. 35, at 1). Mr. Holt complains that this policy is unconstitutional as applied to him,

claims that his due process and First Amendment rights have been violated, and asserts state law

claims for intentional infliction of emotional distress and conversion (Id., at 1-2). Mr. Holt also

moves for a preliminary injunction and temporary restraining order to allow him “to retain in his

immediate possession and control 6 clear property bags of legal materials” (Dkt. No. 30, at 3). Mr.

Holt indicates that he currently has possession of this property despite a prison policy that does

not allow it, but he fears the current administration may take his property at any time (Id., at 9).

Mr. Holt claims that he faces irreparable harm if his property is taken in that he may be subject to

disciplinary action and the property may be destroyed (Id., at 13-20).

         II.    First Proposed Findings And Partial Recommendation

         The first Proposed Findings and Partial Recommendation concerns Mr. Holt’s amended

complaint, which claims should proceed, and which claims should be dismissed (Dkt. Nos. 29; 34,

at 2).   Judge Harris concludes that Mr. Holt should be allowed to proceed with his First

Amendment and state law conversion claims and that all other claims should be dismissed (Dkt.

No. 34, at 7-8). In particular, Judge Harris recommends that Mr. Holt’s due process and intentional

infliction of emotional distress claims be dismissed without prejudice for failure to state a claim

upon which relief may be granted (Id., at 8). The Court writes separately to address Mr. Holt’s

objections (Dkt. No. 41).




                                                 2
          Case 5:18-cv-00264-KGB Document 83 Filed 09/30/20 Page 3 of 6




       Mr. Holt raises multiple arguments in his objections. Mr. Holt asserts that he was served

wrongly with an ISSR-100 disciplinary form rather than the required F-831-1 form (Id., at 2). Mr.

Holt claims that the ISSR-100 does not appear in the Uniform Numbering System of the Arkansas

Administrative Procedures Act, whereas the F-831-1 form does (Id.). As such, Mr. Holt claims

that the ISSR-100 form is not a disciplinary, he did not receive proper notice, and his procedural

due process rights were violated (Id., at 2-3). Mr. Holt argues that the Arkansas General

Assembly’s enactment of the Arkansas Administrative Procedures Act, Arkansas Code Annotated

§ 25-15-218, including the Uniform Numbering System, provided a state-created liberty interest

requiring prison officials to comply with internal rules or procedures during the disciplinary

process (Id., at 3-4). Additionally, Mr. Holt asks this Court to overrule Phillips v. Norris, 320 F.3d

844 (8th Cir. 2003), and Gardner v. Howard, 109 F.3d 427 (8th Cir. 1997) (Dkt. No. 41, at 4).

       Judge Harris determined that “[p]risoners do not have a federally protected due process

right to require prison officials to comply with internal rules or procedures during the disciplinary

process” (Dkt. No. 34, at 3). The Court sees nothing in the Arkansas Administrative Procedures

Act conferring upon Mr. Holt a state-created liberty interest requiring prison officials to comply

with internal rules or procedures during the disciplinary process, despite Mr. Holt’s contention to

the contrary. See Ark. Code Ann. §§ 25-15-201 to 220. Additionally, this Court is unable to

overrule Phillips and Gardner unilaterally , as Eighth Circuit precedent is binding upon this Court.

Yong v. I.N.S., 208 F.3d 1116, 1119 n.2 (9th Cir. 2000) (“[O]nce a federal circuit court issues a

decision, the district courts within that circuit are bound to follow it and have no authority to await

a ruling by the Supreme Court before applying the circuit court's decision as binding authority.”).

       Accordingly, the Court overrules Mr. Holt’s objections and adopts Judge Harris’ first

Proposed Findings and Partial Recommendation in its entirety (Dkt. Nos. 34, 41).



                                                  3
           Case 5:18-cv-00264-KGB Document 83 Filed 09/30/20 Page 4 of 6




       III.    Second Proposed Findings And Partial Recommendation

       The second Proposed Findings and Partial Recommendation concerns Mr. Holt’s motion

for temporary restraining order and preliminary injunction (Dkt. Nos. 30, 35). Judge Harris

outlines the standard for injunctive relief from Dataphase Systems, Inc. v. CL Systems, Inc., 640

F.2d 109 (8th Cir. 1981) (Dkt. No. 30, at 2). In ruling on a plaintiff’s request for injunctive relief,

a court must consider: (1) the threat of irreparable harm to the movant; (2) the state of the balance

between this harm and the injury that granting the injunction will inflict on other parties litigant;

(3) the probability that the movant will succeed on the merits; and (4) the public interest. See

Dataphase, 640 F.2d at 114. Applying the Dataphase factors, Judge Harris determined that Mr.

Holt has not shown that he faces irreparable harm if his motion is not granted, has not proven that

he is likely to succeed on the merits, and has not demonstrated that the Court should interfere in

the complex and intractable problems associated with prison administration at this stage of the

litigation (Dkt. No. 30, at 2-3). Judge Harris finds these factors to weigh against Mr. Holt’s request

and recommends the denial of injunctive relief (Id., at 3). The Court writes separately to address

Mr. Holt’s objections (Dkt. No. 47).1

       In his objections, Mr. Holt essentially argues that the Dataphase factors cut in favor of

injunctive relief (Id., at 1-14). Mr. Holt already made this argument in lengthy terms in his

underlying motion for temporary restraining order and preliminary injunction (Dkt. No. 30, at 10-

27). In response to Judge Harris’ finding that Mr. Holt has not set forth any particulars as to how

the loss of his property would affect any pending legal actions, Mr. Holt appears to identify four



       1
          The Court notes that Mr. Holt’s objections to the second Proposed Findings and Partial
Recommendation were filed on January 9, 2020, over two weeks after the deadline for doing so
(Dkt. Nos. 35, 47). Given the federal holidays falling between December 9, 2019—the date upon
which Judge Harris submitted the second Proposed Findings and Recommendation—and January
9, 2020, the Court has still reviewed Mr. Holt’s objections and taken them into consideration.
                                                  4
          Case 5:18-cv-00264-KGB Document 83 Filed 09/30/20 Page 5 of 6




pending legal actions which he claims would be affected by the loss of his property (Dkt. Nos. 35,

at 3; 47, at 2-4). Mr. Holt also claims that while he currently has possession of his legal property,

it could still be taken at any time (Dkt. No. 47, at 5). The Court gives due consideration to Mr.

Holt’s points.

       However, the Court does not conclude that Mr. Holt’s objections demonstrate a likelihood

of success on the merits nor that the public interest weighs in favor of the Court’s wading into the

prison’s administration at this stage of the litigation. Judge Harris’ first Proposed Findings and

Partial Recommendation identifies that more facts are needed to determine if Mr. Holt has proper

standing to bring claims on behalf of other inmates, and Judge Harris’ second Proposed Findings

and Partial Recommendation identifies that more facts are also needed to determine whether the

loss of Mr. Holt’s materials actually injured Mr. Holt’s success in other pending court cases (Dkt.

No. 35, at 3). Mr. Holt’s objections do not effectively rebut those conclusions and establish

likelihood of success on the merits. Further, Mr. Holt’s objections do not convince the Court that

the public interest favors preliminarily interfering with prison administration at this early stage of

the litigation. Further development of the factual record and briefing on the legal issues in question

is warranted for those claims the Court permits to proceed.

       Accordingly, the Court overrules Mr. Holt’s objections and adopts Judge Harris’ second

Proposed Findings and Partial Recommendation in its entirety (Dkt. Nos. 35, 47).

       IV.       Conclusion

       For the above reasons, the Court adopts Judge Harris’ two Proposed Findings and Partial

Recommendations in their entirety as its findings in all respects (Dkt. Nos. 34, 35). Mr. Holt may

proceed with his First Amendment and state law conversion claims (Dkt. No. 29). The Court




                                                  5
         Case 5:18-cv-00264-KGB Document 83 Filed 09/30/20 Page 6 of 6




dismisses Mr. Holt’s remaining claims and denies his motion for temporary restraining order and

preliminary injunction (Dkt. Nos. 29, 30).

       It is so ordered this 30th day of September, 2020.


                                                    _______________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                6
